Exhibit 10.45




REINSTATEMENT OF AND SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT







THIS REINSTATEMENT OF AND SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT (herein
called this “Amendment”) is made and entered into as of the 21st day of May,
2008 by and between CENTURY PROPERTIES FUND XIX, a California limited
partnership (herein called “Seller”), and TITAN REAL ESTATE INVESTMENT GROUP,
LLC, an Ohio limited liability company (herein called “Purchaser”).




W I T N E S S E T H:




WHEREAS, Seller and Purchaser have heretofore executed and entered into that
certain Purchase and Sale Contract having an Effective Date of April 1, 2008 (as
amended by that certain First Amendment to Purchase and Sale Contract dated as
of April 22nd, 2008 the “Contract”), respecting certain improved real property
located in Cobb County, Georgia, commonly known as Plantation Crossing, all as
more particularly described in the Contract;




WHEREAS, Purchaser terminated the Contract by letter to Seller dated May 8, 2008
(the “Termination Letter”);




WHEREAS, Purchaser and Seller desire to reinstate, modify and amend the Contract
in certain respects; and




WHEREAS, Purchaser and Seller desire to enter into this Amendment for the
purpose of setting forth their agreement with respect to such reinstatement,
modification and amendment.




NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which Purchaser
and Seller acknowledge, Purchaser and Seller hereby agree as follows:




1.

Reinstatement.  Seller and Purchaser agree to reinstate the Contract, as amended
hereby.  Accordingly, Seller and Purchaser agree that the Contract, as amended
hereby, shall remain in full force and effect as if the Termination Letter had
not been delivered.

2.

Feasibility Period.  Purchaser acknowledges that the Feasibility Period has
expired.

3.

Closing Date.  The Closing Date shall be June 2, 2008; provided, however, that
Purchaser may elect to extend the Closing Date to a date not later than June 15,
2008 by (i) delivering written notice of such extension to Seller (the “Closing
Extension Notice”) on or before 5:00 p.m. eastern time on May 27, 2008 and (ii)
depositing the sum of One Hundred Eight Thousand Five Hundred dollars ($108,500)
(the “Closing Extension Deposit”) with Escrow Agent within one Business Day
following the delivery of the Closing Extension Notice. The Closing Extension
Deposit shall constitute additional Deposit for all purposes under the Contract.
Seller shall have no further right to extend the Closing Date pursuant to
Section 5.1 of the Contract. Accordingly, the last two sentences of Section 5.1
of the Contract are hereby deleted in their entirety. If Purchaser elects to
extend the Closing Date pursuant to its rights set forth in this Section 3 (but
not otherwise), Purchaser shall pay to Seller (in addition to the Purchase
Price) at Closing an amount equal to the interest which accrues from and after
such extended Closing Date until June 30, 2008 in connection with Seller's
payoff of the Loan.




4.

 Purchase Price; No Additional Deposit Required.  The Purchase Price is hereby
reduced to Eleven Million Three Hundred Fifty Thousand dollars ($11,350,000).
Furthermore, Seller and Purchaser hereby agree that Purchaser shall not be
required to deliver the Additional Deposit, and that the Initial Deposit shall
constitute the entire Deposit (unless Purchaser elects to deliver the Closing
Extension Deposit, in which case it shall constitute a portion of the Deposit).
Accordingly, all references to the Additional Deposit in the Contract are hereby
deleted.




5.

Seller Consents and Approvals.  The following is hereby added to the Contract as
a new Section 6.1.12: “6.1.12. Seller has obtained all consents and approvals
required for it to consummate the transaction contemplated by this Contract.




6.

Assignment of Contract by Purchaser.  Purchaser hereby gives written notice to
Seller of its intention to assign the Contract to CRV TREIG Plantation, L.L.C.,
a Delaware limited liability company, in accordance with the terms and
conditions set forth in Section 13.3 of the Contract.




7.

Miscellaneous.  




(a)  

Except as and to the extent expressly modified and amended herein, Purchaser and
Seller ratify the Contract in accordance with its terms.




(b)

To the extent not otherwise defined herein, all capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Contract.




(c)

This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns.




(d)

This Amendment may be executed in a number of identical counterparts.  If so
executed, each of such counterparts shall be deemed an original for all
purposes, and such counterparts shall, collectively, constitute one agreement.




(e)

For purposes of this Amendment, signatures delivered by facsimile or other
electronic means shall be as binding as originals upon the parties so signing
and delivering.




(f)

In the event of a conflict between the terms of this Amendment and the other
terms of the Contract, the terms of this Amendment shall control.




(g)

The captions and headings used in this Amendment are for convenience only and do
not in any way restrict, modify or amplify the terms of this Amendment or the
Contract.




[signature pages follow]











IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.




SELLER:




CENTURY PROPERTIES FUND XIX,

a California limited partnership




By:

FOX PARTNERS II,

a California general partnership,

its general partner




By:

FOX CAPITAL MANAGEMENT CORPORATION,

a California corporation,

its managing partner







By:

/s/Brian J. Bornhorst           

Name:  Brian J. Bornhorst   

Title:  Vice President           



















PURCHASER:




TITAN REAL ESTATE INVESTMENT GROUP, LLC, an Ohio limited liability company







By:

/s/Jeffrey M. Tabor

Name:

Jeffrey M. Tabor    

Title:

Manager                